 
 
I 
108th CONGRESS
2d Session
H. R. 4509 
IN THE HOUSE OF REPRESENTATIVES 
 
June 3, 2004 
Mr. Regula (for himself, Mr. Sam Johnson of Texas, and Mr. Matsui) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To authorize the Board of Regents of the Smithsonian Institution to carry out activities in support of the collaborative Very Energetic Radiation Imaging Telescope Array System (VERITAS) project on Kitt Peak near Tucson, Arizona. 
 
 
1.Authorizing Board of Regents of Smithsonian Institution to Carry out Activities in Support of veritas astrophysical observatory projectThe Board of Regents of the Smithsonian Institution is authorized to carry out activities in support of the collaborative Very Energetic Radiation Imaging Telescope Array System (VERITAS) project on Kitt Peak near Tucson, Arizona, including developing the site, constructing an astrophysical observatory instrumentation support facility, and installing necessary utilities and equipment housings. 
2.Authorization of AppropriationsThere is authorized to be appropriated $1,000,000 for fiscal year 2005 to carry out section 1.  
 
